UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WES'I`ERN DIVISION
JAMES SURGENOR, Case No. 1:16-cv-l 179
Plaintiff,
Black, J.
vs. Litkovitz, M.J.
GARY MOORE, et al., REPORT AND
Defendants. RECOMMENDATION

Plaintiff, a former inmate at the Lebanon Correctional Institution (LeCI)', brings this pro
se civil rights action under 42 U.S.C. § 1983 against defendants Zachary Cherryholmes, J.
Saylor, Tyler Ley, Tenet Bell, Brian Holley, and Quinllan Berry. The original complaint was
dismissed on initial screening for failure to state a claim upon which relief can be granted
pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(l). (Docs. 4, 36). Plaintiff filed a motion
to amend the complaint (Doc. 10), which the Court granted in part and denied in part. (Docs. 13,
36). Plaintiff was granted leave to pursue the following claims for relief: (]) an Eighth
Amendment claim regarding the deprivation of meals by defendants Berry, Holley and Ley; (2)
First Amendment retaliation claims against defendants Bell, Berry, and Saylor; and (3) a First
Amendment claim alleging a violation of plaintiffs right to freely exercise his Christian religion
against defendant Cherryholmes. (Id.).

Defendants move to dismiss the amended complaint under Fed. R. Civ. P. lZ(b)(6).
(Doc. 51). Defendants argue that the amended complaint fails to state a claim for relief; they are
entitled to qualified immunity; and plaintiff failed to exhaust his administrative remedies as

required under the Prison Litigation Reform Act (PLRA), 42 U.S.C. §19976.

 

' Plaintiff was released from LeCI on September 25, 2017. See Doc. 54 at l.

I. Factual allegations

Plaintiff"s claims in the amended complaint are based on incidents that occurred between
October 2016 and September 25, 2017. (Docs. 3, 10).2 First, plaintiff alleges that defendants
Berry, Holley and Ley violated his Eighth Amendment rights by depriving him of meals. (Doc.
10, T[ 27). The amended complaint alleges a “continuous deprivation of nutrition” by these
defendants over a three-month period Which resulted in plaintiff losing 40 pounds after his
arrival at LeCI, with most of the Weight loss occurring during the three months before he filed
the amended complaint (]d.).

Second, plaintiff alleges that defendants Bell, Berry, and Saylor took various adverse
actions against him in retaliation for the exercise of his First Amendment rights. Plaintiff makes
the following allegations related to these claims: On November 15, 2016, defendant Bell called
plaintiff back as he was exiting the chow hall and then began yelling at him to stop when he did
not hear her. (Doc. 10, 1[ 22). Plaintiff stopped once he heard his name being called. (Id.). Bell
approached plaintiff, poked him in the chest, and asked him, “What the fuck is your problem?”
and “if he was retarded or something” because he must be if he had not heard her. (Id.). Bell
then ordered plaintiff to stand against the wall and ordered two officers to go to plaintiffs cell
and “tear it the hell up.” (Ia’.). The officers complied and destroyed plaintiffs property “once
again.” (]d.). When plaintiff advised defendant Bell of this, she told him, “Write me up like you
did Lt. Berry then bitch.” (Id.).

Plaintiff alleges that on January 7, 2017, defendant Berry pulled him from his cell and
escorted him to the staff restroom in C-block with another correction officer. (Id., 1l 25).

Plaintiff alleges that Berry told him that if he “talks to her, writes her any further kites, or writes

 

2 The amended complaint incorporates the factual allegations set forth in the original complaint, Doc. 3.

2

one more informal complaint resolution on her that [plaintiff] will ‘ get f"**ed up.”’ (Doc. 10, 1]
25). Defendant Berry also allegedly stated that if plaintiff “even so much as looks at her ever
again that he would be ‘healing in his cell for the remainder of his time at LeCI_”’ (ld.).

Plaintiff alleges that on February 2, 2017, defendant Saylor said when plaintiff arrived at
his block after attending a group session, “Ah . . . this asshole. I know this bitch. Dumb-f“ *k.
You are the one suing everyone Well, let’s see What we can do about that.” (Ia'.). Plaintiff was
then escorted into C-block and was falsely accused of possessing multiple identification tags.
(Id.). Defendant Saylor purportedly then entered plaintiffs cell and destroyed plaintiffs legal
papers, causing plaintiff to have to reprint his motion and complaintsl (Id.). Officer Saylor
yelled insults and threatening comments as he walked back to the officer’s station.

Third, plaintiff alleges that on December 29, 2016, defendant Cherryholmes violated
plaintiffs First Amendment right to freely exercise his Christian religion by confiscating all of
plaintiffs religious materials, including his personal Christian Bibles valued at $250 to $350,
and ordered plaintiff to “donate” them to the prison library. (Doc. 10, 11 24). Plaintiff states he
complied with the directive after defendant Cherryholmes threatened to spray him in the face
with pepper spray and to “beat the shit” out of him. (]d.).

II. Rule 12(b)(6) standard

Rule 12(b)(6) authorizes dismissal of a complaint for “failure to state a claim upon which
relief can be granted.” Fed. R. Civ. P. 12(b)(6). When considering a motion to dismiss pursuant
to Rule 12(b)(6), the court must accept as true all factual allegations in the complaint and draw
inferences in a light most favorable to the plaintiffl Erickson v. Para’us, 551 U.S. 89, 93 (2007);
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56 (2007). The court “consider[s] the

complaint in its entirety7 as well as . . . documents incorporated into the complaint by reference,

and matters of which a court may take judicial notice.” Tellabs, lnc. v. Makor Issues & Rz`ghts,
Ltd., 551 U.S. 308, 322 (2007); see also Commercr`al Money Ctr., Inc. v. IH. Um'on Ins. Co., 508
F.3d 327, 335-36 (6th Cir. 2007) (“when a document is referred to in the pleadings and is
integral to the claims, it may be considered without converting a motion to dismiss into one for
summary judgment.”).

A complaint must contain a “short and plain statement of the claim showing that the
pleader is entitled to relief.” Fed. R. Civ. P. 8(a). To avoid dismissal for failure to state a claim
for relief, plaintiffs complaint “must contain sufficient factual matter, accepted as true, to ‘state
a claim to relief that is plausible on its face.”’ Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). While the Court must accept
all well-pleaded factual allegations as true, it need not “accept as true a legal conclusion couched
as a factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265,
286 (1986)). The complaint need not contain “detailed factual allegations,” yet must provide
“more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqba[, 556 U.S. at
678 (citing Twombly, 550 U.S. at 555). A pleading that offers “labels and conclusions” or “a
formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.
Nor does a complaint suffice if it tenders “naked assertion[s]” devoid of “further factual
enhancement.” Id. at 557.

III. Exhaustion of administrative remedies

1. Exhaustion requirements under the PLRA

Exhaustion of administrative remedies “is mandatory under the [PLRA] and . . .
unexhausted claims cannot be brought in court.” Jones v. Bock, 549 U.S. 199, 211 (2007) (citing

4

Porter v. Nussle, 534 U.S. 516, 524 (2002)). “[A] prisoner confined in any jail, prison, or other
correctional facility” is barred from filing a lawsuit alleging constitutional violations under 42
U.S.C. § 1983 “or any other Federal law . . . until such administrative remedies as are available
are exhausted.” 42 U.S.C. § 1997e(a). “[T]he PLRA’s exhaustion requirement applies to all
inmate suits about prison life, whether they involve general circumstances or particular episodes,
and whether they allege excessive force or some other vvrong.” Porrer, 534 U.S. at 532.

The exhaustion requirement is not excused simply because the inmate has been released
at the time a motion to dismiss is decided. See Cox v. Meyer, 332 F.3d 422, 424 (6th Cir. 2003).
A plaintiffs status as a “prisoner” bound to exhaust his administrative remedies is to be
determined as of the date he filed the lawsuit. See Schei`d v. Penrose, No. 2:13-cv-1270, 2015
WL 1875391, at *2 (S.D. Ohio Apr. 23, 2015) (citations omitted). The plaintiffs amendment of
the complaint after his release does not affect his status as a prisoner for purposes of the statute
Si`ler v. Baldwz'n, No. 08-15077, 2011 WL 6371012, at *4 (E.D. Mich. Dec. 20, 2011)).

“A prisoner’s failure to exhaust his intra-prison administrative remedies prior to filing
suit ‘is an affirmative defense under the PLRA.”’ Surles v. Andison, 678 F.3d 452, 455 (6th Cir.
2012) (quoting Jones, 549 U.S. at 216). “[T]he failure to exhaust ‘must be established by the
defendants.”’ Id. (quoting Napi`er v. Laurel Cty., Ky., 636 F.3d 218, 225 (6th Cir. 2011)). Thus,
defendants bear the burden of proof on exhaustion ]d.

The PLRA exhaustion requirement means prisoners must carry out “proper exhaustion”
of a grievance Woodford v. Ngo, 548 U.S. 81, 90 (2006). To properly exhaust a claim, a
prisoner must take advantage “of each step the prison holds out for resolving the claim
internally” and follow the “‘critical procedural rules’ of the prison’s grievance process to permit

prison officials to review and, if necessary, correct the grievance ‘on the merits’ in the first

instance.” Reed~Bey v. Pramsraller, 603 F.3d 322, 324 (6th Cir. 2010) (quoting Woodford, 548
U.S. at 90). “Proper exhaustion [further] demands compliance with an agency’s deadlinesh . . .”
Wooa’ford, 548 U.S. at 90. Proper exhaustion serves the necessary interest of providing “fair
notice of the alleged mistreatment or misconduct that forms the basis of the constitutional or
statutory claim made against a defendant in a prisoner’s complaint.” LaFounrar'n v. Marn'n, 334
F. App’x 73 8, 740 (6th Cir. 2009) (citing Bell v. Konteh, 450 F.3d 651, 654 (6th Cir. 2006)).

The procedure established for resolving inmate complaints in Ohio, codified in Ohio
Admin. Code § 5120-9-31, involves a three-step process First, the inmate is required to file an
informal complaint with the direct supervisor of the staff member or department most directly
responsible for the subject matter of the complaint within 14 days of the event giving rise to the
complaint Ohio Admin. Code § 5120-9-31(K)(1). Second, if the inmate is unsatisfied with the
response to his informal complaint, he may file a formal grievance with the inspector of
institutional services at his institution of confinement Ohio Admin. Code § 5120-9-31(K)(2).
The inspector of institutional services is required to provide a written response to the imnate’s
grievance within 14 calendar days of receipt of the grievance Id. If the inmate is dissatisfied
with the response, he may undertake the third step of the grievance process and file an appeal to
the office of chief inspector of the Ohio Department of Rehabilitation and Correction (“ODRC”)
within 14 days of the disposition of the formal grievance Ohio Admin. Code § 5120-9-
31(K)(3).

2. Plaintiff failed to exhaust his administrative remedies on certain claims.

Defendants contend that plaintiff has not properly exhausted his administrative remedies
for two claims alleged in the amended complaint (1) his Eighth Amendment claim against

defendants Ley, Holley and Berry based on the denial of meals; and (2) his First Amendment

retaliation claim against defendant Cherryholmes. (Doc. 51). The Court finds that plaintiffs
allegations in the verified amended complaint, together with the exhibits attached to his
complaint, show that plaintiff failed to properly exhaust his administrative remedies for these
claims.

i. Eighth Amendment claim against defendants Ley, Holley and Berry

Defendants allege that plaintiff failed to timely complete the three steps of the grievance
process for his Eighth Amendment claim alleging that defendants Ley, Holley and Berry
deprived him of meals over an extended period of time. (Doc. 51). Defendants acknowledge
that plaintiff completed the first two steps of the grievance process for this claim. (Ia'. at 6).
They assert that plaintiff completed the first step by filing an Informal Complaint Resolution
(ICR) in October 2016 complaining that he was not permitted to eat dinner on October 27, 2016.
(See Doc. 10-3 at 5). Plaintiff completed the Second step by filing a Notification of Grievance
(NOG) on November 9, 20]6. (See Doc. 10-4 at 8, 9). The grievance was denied on November
23, 2016, and plaintiff was informed that he could appeal the decision to the Chief Inspector
within 14 calendar days and that appeal forms were available in the office of the Inspector of
Institutional Services. (Id. at 9). Plaintiff did not timely complete the third step. Plaintiff filed
an appeal to the Chief Inspector. (Id. at 11-12). However, the Chief Inspector denied the appeal
as untimely under OAC 5120-9-31 on December 19, 2016, because the appeal was received by
the Chief lnspector’s office on December 15, 2016, which was more than 14 days after
disposition of the grievance (Id. at 13). Plaintiff does not dispute in his response to the motion
to dismiss that he failed to timely appeal the disposition of his NOG. (Doc. 54). By not timely
completing this step in accordance With the applicable regulations, plaintiff failed to properly

exhaust his administrative remedies for his Eighth Amendment claim against defendants Ley,

Holley and Berry. Waodford, 548 U.S. at 90 (proper exhaustion requires compliance with an
agency’s deadlines).

n'. Firsz‘ Amendment claim against defendant Cherryholmes

Defendants contend there is no evidence that plaintiff ever filed an ICR as to his claim
that Cherryholmes confiscated plaintiffs religious materials on December 30, 2016; instead,
plaintiff filed a grievance directly with the Inspector of Institutional Services on January 25,
2017. (Doc. 51 at 7; see Doc. 10-5 at 7).

The exhibits attached to the amended complaint do not include an ICR related to the
Cherryholmes incident. Nor is there any other evidence that plaintiff filed an ICR related to the
matter.3 Moreover, the exhibits show that plaintiff did not properly complete the next two steps
of the grievance procedure The NOG plaintiff filed on J'anuary 25, 2017 was denied on
February 8, 2017, based on plaintiffs failure to comply with the steps and time limits of the
grievance process (Doc. 10-5 at 7). Mrs. Austin stated in the disposition of grievance that there
was no evidence plaintiff had ever filed an ICR with Mrs. Rutherford; Mrs. Rutherford answered
a complaint plaintiff sent her on .lanuary 7, 2017; and plaintiff provided no copy of an ICR he
allegedly filed on December 30, 2016. (Id.). The disposition of grievance states:

In my investigation of your complaint, I found that you have no evidence of ever

filing an ICR With Ms. Rutherford. ln fact, this Inspector has no copy and neither

did the Unit Manager. She did answer the one that you sent her on 1-7-17. You

also provided no copy of the alleged ICR that you claim [] you filed on 12-30-16.

You then waited 26 days to file this complaint No cursory review will be given
as you are aware of the steps and time limits of the inmate grievance procedures

 

3 Plaintiff sent a “kite” to Institutional inspector Mrs. Austin informing her that he had filed informal complaints
with Mrs. Rutherford on December 30, 2016 and January 7, 2017 “regarding a situation with Officer
Cherryholmes,” and he still had not received an answer. (Doc. 10-5 at 3). Plaintiff asked for a “Direct [NOG].”
(Id.). The kite is date-stamped January 18, 2017. The only ICR included in the exhibits that is dated January 7,
2017 relates to the incident involving defendant Berry, not defendant Cherryholrnes. (Id. at 10).

(ld.). There is no indication in the record that plaintiff completed the third step of the grievance
process by filing an appeal from the disposition of his grievance to the Chief Inspector. The
exhibits to the amended complaint do not include an appeal to the Chief lnspector from the
disposition of his grievance Further, plaintiff does not dispute in his response to the motion to
dismiss that he failed to pursue an appeal from the disposition of this grievance Defendants
have carried their burden to show that plaintiff failed to exhaust his administrative remedies for
his First Amendment retaliation claim against defendant Cherryholmes.

iii Plainti]? has not shown a valid excuse for his_failure to exhaust

Plaintiff vaguely alleges in the complaint that while several of his grievances were denied
and exhausted, many were not exhausted due to his inability to “effectively continue through to
the corresponding stages of the ODRC administrative remedies.” (Doc. 54 at 3). However,
plaintiff has not alleged facts in the amended verified complaint or in response to defendants’
motion to dismiss to show that he was precluded from presenting his claims at all three steps of
the grievance procedure Plaintiff simply contends that there are inherent inequities in the
ODRC and the Ohio Administrative Code that favor staff over inmates such that no unbiased
decision on a grievance can ever be made (Id. at 4). Insofar as plaintiff asserts these alleged
structural biases somehow precluded him from exhausting his administrative remedies, his
generalized assertions, absent any factual allegations to support them, are insufficient to excuse
plaintiffs failure to exhaust the grievance process Plaintiff is barred under the PLRA, 42 U.S.C.
§ 1997e(a), from pursuing these claims in this Court until he has exhausted his remedies under
the Ohio inmate grievance procedure See Konzeh, 450 F.3d at 654 (if a prisoner’s complaint
includes both exhausted and unexhausted claims, the unexhausted claims should be dismissed

without prejudice while the exhausted claims are permitted to proceed) (citations omitted).

Plaintiffs Eighth Amendment claim against defendants Ley, Holley and Berry and his First
Amendment claim against defendant Cherryholmes should be dismissed without prejudice for
failure to exhaust his administrative remedies under Ohio Admin. Code § 5120-9-31(K).
Chasteen v. Jaclcsan, No. l:09-cv-413, 2012 WL 1564493, at *5 (S.D. Ohio May 3, 2012)
(dismissal of a case for failure to exhaust is normally without prejudice) (citing Konreh, 450 F.3d
at 654).
IV. First Amendment retaliation claims against defendants Bell, Berry and Saylor

Defendants Bell, Berry and Saylor move to dismiss plaintiffs First Amendment
retaliation claims on the ground the amended complaint fails to state a claim for relief for
violation of plaintiffs First Amendment rights (Doc. 51). Defendants allege they are entitled to
Eleventh Amendment immunity to the extent plaintiff sues them in their official capacities and to
qualified immunity on plaintiffs claims against them in their individual capacities

1. Off`lcial capacity claims

Plaintiffs claims against defendants in their official capacities must be dismissed to the
extent he seeks monetary damages Absent an express waiver, a state is immune from damage
suits under the Eleventh Amendment P.R. Aqueducr & SewerAur/t. v. Metcalf& Eddy, 506
U.S. 139 (1993); Edelnian v. Jordan, 4] 5 U.S. 651 (1974). The State of Ohio has not
constitutionally nor statutorily waived its Eleventh Amendment immunity in the federal courts
See Johns v. Supreme Court ofOln'o, 753 F.2d 524 (6th Cir. 1985); Slare of Ohio v. Madelr`ne
Marie Nursi'ng Hornes, 694 F.2d 449 (6th Cir. 1982). The Eleventh Amendment bar extends to
actions where the state is not a named party, but where the action is essentially one for the
recovery of money from the state Edelman, 415 U.S. at 663. A suit against defendants in their

official capacities would, in reality, be a way of pleading the action against the entity of which

10

defendants are agents Monell v. Dept. of Soc. Servlces of Cily of N. Y., 436 U.S. 658, 690
(1978). Thus, actions against state officials in their official capacities are included in this bar.
Will v. Michigan Dept. ofStare Police, 491 U.S. 58, 70-71 (1989); see also Cady v. Arenac Co.,
574 F.3d 334, 344 (6th Cir. 2009) (“[A]n official-capacity suit against a state official is deemed
to be a suit against the State and is thus barred by the Eleventh Amendment, absent a waiver.”)
(citation and ellipsis omitted)). Therefore, all of the named defendants are immune from suit in
their official capacities

2. Individual capacity claims

Defendants move to dismiss plaintiff s retaliation claims brought against defendants Bell,
Berry and Saylor in their individual capacities on the ground plaintiffs allegations do not satisfy
the essential elements of a retaliation claim. (Doc. 54). Defendants contend that because
plaintiffs allegations do not show that they violated his clearly-established First Amendment
rights, they are entitled to qualified immunity insofar as he sues them in their individual
capacities

A prisoner’s claim that a defendant retaliated against him for engaging in protected
conduct is grounded in the First Amendment Jones v. Caruso, 421 F. App’x 550, 553 (6th Cir.
2011) (citing Thaddeus-X v. Blatrer, 175 F.3d 378, 388 (6th Cir. 1999) (en banc)). A retaliation
claim has three elements: (l) the prisoner engaged in protected conduct; (2) an adverse action
was taken against the prisoner that “‘would deter a [prisoner] of ordinary firmness from
continuing to engage in that conduct”’; and (3) the prisoner’s protected conduct motivated the
adverse action, at least in part. Id. (quoting Thomas v. El)y, 481 F.3d 434, 440 (6th Cir. 2007) (in

turn quoting Thaddeus-X, 175 F.3d at 394).

11

lnmates have an undisputed First Amendment right to file non-frivolous grievances
against prison officials on their own behalf. Herron v. Harrison, 203 F.3d 410, 415 (6th Cir.
2000); Reyes v. Palmer, No. ltl7-Cv-755, 2017 WL 5166705, at *5 (W.D. Mich. NOV. 8, 2017).
However, “conclusory allegations of retaliatory motive ‘unsupported by material facts Will not
be sufficient to state . . . a claim under § 1983.”’ Harbz`n v. Rutter, 420 F.3d 571, 580 (6th Cir.
2005) (quoting Gufierrez v. Lynch, 826 F.2d 1534, 1538-39 (6th Cir. 1987)).

An “adverse action is one that would ‘deter a person of ordinary firmness’ from the
exercise of the right at stake.” Thaddeus-X, 175 F.3d at 396. As a general rule, the adverse
action question “should survive the pleading stage.” Kennedy v. Boneve[le, 413 F. App’X 836,
840 (6th Cir. 2011) (citing Bell v. Johnson, 308 F.3d 594 (6th Cir. 2002)). Examples of adverse
actions sufficient to meet the “person of ordinary firmness” standard include initiating a
retaliatory transfer to another prison When it is foreseeable that negative consequences Will
result, threatening to impose disciplinary sanctions, issuing major misconduct reports, and
threatening the use of physical force. Reynolds-Bey v. Harrz`s, 428 F. App’x 493, 503 (6th Cir.
2011), A retaliatory cell search and seizure of an inmate’s legal documents also qualify as
actionable adverse actions Johnson, 308 F.3d at 604-05.

“Prisoners are expected to endure more than the average citizen.” Reynolds-Bey, 428 F.
App’x at 503 (quoting Siggers-El v. Barlow, 412 F.3d 693, 701 (6th Cir. 2005)). Moreover,
“some actions are so de minimus that they do not rise to the level of a constitutionally cognizable
injury.” Maben v. Thelen, 887 F.3d 252, 266 (6th Cir. 2018) (citing Thada’eus'X, 175 F.3d at
396). Thus, routine inconveniences such as “the single search of a prison cubicle Would not
deter a person of ‘ordinary firmness’ from pursuing constitutional grievances.” Reynolds-Bey,

428 F. App’x at 503 (quoting Tafe v. Campbell, 85 F. App’x 413, 417 (6th Cir. 2004)).

12

The prisoner “must allege a chronology of events from which retaliation may plausibly
be inferred” to state a clause of action for retaliation. Manning v. Bo[den, 25 F. App’x 269, 272
(6th Cir. 2001) (citing Cain v. Lcme, 857 F.2d 1 139, 1143 n.6 (7th Cir. 1988); Murphy v. ere,
833 F.2d 106, 108 (7th Cir. 1987)). See also Reyes, 2017 WL 5166705, at *6; Rz'enholtz v.
Campbell, 64 F. Supp.2d 721, 732 (W.D. Tenn. 1999), aff’d, 198 F.3d 247 (6th Cir. 1999) (table)
(claims of retaliation must include a “chronology of events from Which retaliation may plausibly
be inferred”) (quoting Cat`n, 857 F.2d at 1143 n.6). Conclusory allegations of temporal
proximity are not sufficient to show a retaliatory motive. Skinner v. Bolden, 89 F. App’x 579,
579-80 (6th Cir. 2004) (without more, conclusory allegations of temporal proximity are not
sufficient to show a retaliatory motive); see also Reyes, 2017 WL 5166705, at *6. “This is
especially true where . . . the plaintiff is a prolific filer of grievances.” Reyes, 2017 WL
5166705, at *6; Coleman v. Bowerman, 474 F. App’x 435, 437 (6th Cir. 2012) (temporal
proximity to the filing of a grievance is insufficient because any adverse action “would likely be
in ‘close temporal proximity’ to one of [the plaintiff s] many grievances or grievance
interviews”).

Qualified immunity “shields government officials performing discretionary functions . . .
from liability for civil damages insofar as their conduct does not violate clearly established
statutory or constitutional rights of which a reasonable person would have known.” Barker v.
Goodrz`ch, 649 F.3d 428, 433 (6th Cir. 2011) (citing Harlow v. Fz'tzgemld, 457 U.S. 800, 818
(1982)). Once a defendant raises a qualified immunity defense to a claimed constitutional
violation, the plaintiff must satisfy a two-pronged analysis: (l) taken in the light most favorable
to the party asserting the injury, do the facts alleged show that the official’s conduct violated a

constitutional right, and (2) if a violation could be made out on a favorable view of the plaintiff’ s

13

submissions, was the right clearly established at the time of the injury. Saucier v. Katz, 533 U.S.
194, 201 (2001), overruled in part by Pearson. v. Callahan, 555 U.S. 223 (2009). ln its
discretion, the court may initially address either of these questions in light of the circumstances
of the particular case before it when resolving an official’s qualified immunity claim. Pearson,
555 U.S. 223.

i_ Plaintiff’s retaliation claim against defendant Berry

Defendants move to dismiss plaintiffs First Amendment retaliation claim against Berry
for failure to state a claim for relief`. (Doc. 51 at 14-15). Defendants contend that plaintiffs
allegations do not satisfy the first prong of a retaliation claim because plaintiff does not assert
that he actually wrote a “l<ite” or ICR against Berry which would constitute protected conduct.
(Ial. at 14). This is not accurate The complaint as amended includes allegations that plaintiff
filed an ICR complaining about Berry in October 2016, followed by a NOG and appeal to the
Chief Inspector. (Doc. 3, 1111 19, 20). Plaintiff has included as an exhibit to the amended
complaint a copy of an ICR dated October 31, 2016, which relates to a complaint against Berry.
(Doc. 10-3 at 5). Plaintiffs grievance against Berry satisfies the first prong of a retaliation claim
for pleading purposes.

Defendants also contend that plaintiffs allegations against Berry do not satisfy the
adverse action element of a retaliation claim. Plaintiff alleges in the amended complaint that on
January 7, 2017, defendant Berry pulled him from his cell and escorted him to the staff restroom
in C-block with another correction officer. (Doc. ]0, 11 25). Plaintiff alleges that Berry told him
that if he “talks to her, writes her any further kites, or writes one more informal complaint
resolution on her that [plaintiff] will ‘ get f"‘**ed up.”’ (Id.). Defendant Berry also allegedly

stated that if plaintiff “even so much as looks at her ever again that he would be ‘healing in his

14

cell for the remainder of his time at LeCl.”’ (ld.). Defendants argue that verbal harassment or
idle threats of this nature are not sufficient to establish a constitutional violation (Doc. 51 at 15,
citing Wingo v. Tennessee Dept. of Correctioas, 499 F. App’x 453, 455 (6th Cir. 2012)).

Plaintist allegations suffice to satisfy the second element of a First Amendment
retaliation claim. Sixth Circuit law holds that “certain threats or deprivations are so de minimis
that they do not rise to the level of . . . constitutional violations.” Yares v. Rogers, No. 2:18-cv-
180, 2018 WL 6629366, at *6 (W.D. Mich. Dec. 19, 2018) (citing Thacldeas~X, 175 F.3d at 398',
Smith v. Yarrow, 78 F. App’x 529, 542 (6th Cir. 2003)). Conversely, “[a] specific threat of harm
may satisfy the adverse-action requirement if it would deter a person of ordinary firmness from
exercising his [] First Amendment rights.” Id. (citing Thaa'deus-X, 175 F.3d at 396, 398) (threat
of physical harm sufficient); Yarrow, 78 F. App’x at 542 (threat to change drug test results
satisfied adverse action requirement)). Construing the complaint liberally and drawing all
reasonable inferences in plaintiffs favor, his allegations that Berry pulled him from his cell and
threatened him with physical harm if he filed another grievance are sufficient to satisfy the
adverse action prong of a First Amendment retaliation claim.

Thus, plaintiff has stated a claim for violation of his clearly-established First Amendment
rights against Berry. Defendant Berry should not be granted qualified immunity from liability on
plaintiffs First Amendment retaliation claim, and the claim against Berry should not be
dismissed at the pleading stage.

ii. Plaintiff’s retaliation claim against defendant Bell

Liberally construing the amended complaint in plaintiffs favor, plaintiff apparently
claims that defendant Bell ordered officers to “tear [his cell] the hell up” in retaliation for

plaintiff filling a grievance against defendant Berry. (Doc. 10, 11 22). According to the

15

complaint as amended, Bell called plaintiff back as he was exiting the chow hall on Novemher
15, 2016. (Id.). Plaintiff did not hear Bell initially and he did not stop until after she began
yelling at him to stop and plaintiff heard he was being called. (Id.). Bell approached plaintiff`,
poked him in the chest, and asked him, “What the f"‘*k is your problem?” and whether he was
“retarded or something” because he did not hear her calling him. (Icl.). Bell then ordered two
officers to go to plaintiffs cell and “tear it the hell up.” (Ia'.). The officers obeyed Bell’s order
and destroyed plaintiff" s property “once again.” (Id.). When plaintiff advised Beil that this had
occurred, Bell responded by telling plaintiff, “Write me up like you did Lt. Berry then bitch.”
(Ia'.).

Defendants argue that plaintiff has not stated a claim for relief against defendant Bell
because his factual allegations do not satisfy the third element of a First Amendment retaliation
claim. (Doc. 51 at 13-14). Defendants contend the factual allegations do not establish that
plaintiffs filing of a grievance against Berry in October 2016 was a substantial or motivating
factor in the cell search.

Plaintiff has not alleged sufficient facts to satisfy the three elements of a First
Amendment retaliation claim against defendant Bell. Plaintiff’s allegations indicate that Bell
knew before ordering the two officers to “tear [his cell] the hell up” that plaintiff had engaged in
protected conduct by filing a grievance in October 2016 against her fellow correction officer,
Berry. (Doc. 3, 11 19; Doc. 10, ‘ll 22). However, there are no allegations in the amended
complaint to show a link between the October 2016 grievance against Berry and Bell’s order,
which she gave immediately following her verbal confrontation with plaintiff on November 15,
2016. According to plaintiff, Bell told him that he could write her up after plaintiff complained

that the officers had destroyed his property while following Bell’s order. Although Bell

16

allegedly referenced a complaint plaintiff had filed against defendant Berry when she told him he
could write her up, the possibility of a connection between the grievance against Berry and Bell’s
order to tear up plaintiffs cell is too attenuated, absent additional facts, to support a plausible
inference that Bell was motivated by retaliation on Berry’s behalf See Wingo, 499 F. App’x at
455 (the plaintiffs allegation of retaliation was “conclusory and insufficient to state a claim
because he set forth no facts which would support his contention that the defendants were
motivated by retaliation.”) (citing Thaddeus-X, 175 F.3d at 394). Plaintiff has not alleged any
additional facts which, when considered together with Bell’s comment, could support a
reasonable inference that his filing of the grievance against Berry motivated Bell’s adverse
action. Accordingly, defendant Bell is entitled to qualified immunity on plaintiffs claim against
her. The motion to dismiss should be granted as to defendant Bell.

iii. Plainii)j”’s retaliation claim against defendant Saylor

Plaintiff claims that on Fe‘oruary 2, 2017, he was falsely accused of possessing multiple
identification tags and Saylor entered and ransacked his cell after stating, “You are the one suing
everyone Well, let’s see what we can do about that.” (Doc. 10,11 26). Plaintiff alleges that
defendant Saylor destroyed his legal papers, which caused plaintiff to have to reprint his motion
and complaints (Id.). Defendants contend that plaintiff has failed to state a claim for retaliation
against defendant Saylor because there is no allegation that plaintiff engaged in protected
conduct. (Doc. 51 at 15-16).

Filing a non-frivolous lawsuit is protected conduct that satisfies the first prong of a
retaliation claim. Herron, 203 F.3d at 415. A review of the docket shows that plaintiff engaged
in protected conduct by instituting this lawsuit on December 30, 2016. (Doc. 1). Plaintiff filed a

motion to proceed in forma pauperis and submitted a complaint that named several LeCI

17

correction officers and officials as defendants on that date. (Doc. 1). Plaintiff was granted leave
to proceed in forma pauperis and the complaint was filed on February 1, 2017. (Doc. 3).
Plaintiff alleges that defendant Saylor commented that plaintiff was “suing everyone” and
destroyed plaintiffs legal papers on February 2, 2017, the day after plaintiff instituted the
lawsuit and the complaint was filed. Plaintiff therefore engaged in protected conduct that
satisfies the first prong of his retaliation claim against Saylor.

Further, the Sixth Circuit has indicated that a “retaliatory cell search and seizure of an
inmate’s legal documents satisfies the adverse action prong of the Thaddeus-X test.” Johnson,
308 F.3d at 605 (citing Walker v. Bain, 257 F.3d 660, 664 (6th Cir. 2001)). Plaintiffs
allegations that Saylor searched his cell and destroyed his legal papers in retaliation for plaintiff
filing a lawsuit are sufficient to establish for pleading purposes that plaintiff was subjected to an
adverse action “capable of deterring a person of ordinary firmness” from exercising his lights
Id. (quoting Thaddeus¢X, 175 F.3d at 398) (emphasis added by Johnson).

Plaintiff has stated a claim against defendant Saylor for violation of his First Amendment
rights Defendant Saylor has not shown that the law governing this claim was not clearly
established on the date of the alleged incident Defendant Saylor therefore is not entitled to
qualified immunity on plaintiffs First Amendment retaliation claim. The First Amendment
claim against defendant Saylor should not be dismissed

lT IS THEREFORE RECOMMENDED THAT:
l. Defendants’ motion to dismiss the complaint (Doc. 51) be GRANTED for failure to exhaust
administrative remedies under 42 U.S.C. § 1997e as to plaintiffs Eighth Amendment claim
against defendants Ley, Holley and Berry and plaintiffs First Amendment retaliation claim

against defendant Cherryholmes. These claims should be DISMISSED without prejudice

18

2. Defendants’ motion to dismiss the complaint (Doc. 51) be GRANTEI) for failure to state a
claim for relief as to plaintiffs First Amendment retaliation claim against defendant Bell. The
claim against defendant Bell should be DISMISSED.

3. Defendants’ motion to dismiss (Doc. 51) be DENIED as to plaintiffs First Amendment

retaliation claims against defendants Berry and Saylor.

Date: pigfgéz m/M

Karen L Litkovitz
United States Magistrate Judge

19

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
JAMES SURGENOR, Case No. 1:16-cv-1179
Plaintiff,
Black, J.
vs. Litkovitz, M..l.
GARY MOORE, et al.,
Defendants
NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations This period may be extended further by the Court on
timely motion for an extension Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs A party may respond to another party’S objections
WITHIN 14 DAYS after being served with a copy thereof F ailure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thoinas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

20

